PER OURIAM.
This action was brought to recover the value of certain household goods belonging to the plaintiff, which, it was alleged, the defendant had converted to his own use. After a trial by the court without a jury, findings of fact and conclusions of law were made in favor of the defendant. The plaintiff appealed to this court from an order denying his motion to amend the findings of fact and conclusions of law.
An examination of the record fails to disclose any reversible error. But an order denying a motion to amend findings is not appealable. Rogers v. Hedemark, 70 Minn. 441, 73 N. W. 252; Wheadon v. Mead, 71 Minn. 322, 73 N. W. 975; Savings Bank of St. Paul v. St. Paul Plow Co., 76 Minn. 7, 78 N. W. 873; Lamprey v. St. Paul & C. Ry. Co., 86 Minn. 509, 91 N. W. 29.
The appeal is therefore dismissed.